DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 24, 27, 28, 30, 33, 34 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gaydos et al. (U.S. PGPUB. 2007/0089984 A1).
INDEPENDENT CLAIM 21:
	Regarding claim 21, Gaydos et al. teach a method for making a sputtering target, the method comprising: providing first and second at least partially consolidated powder metal blocks each comprising an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element; directly contacting opposing surfaces of the first block and the second block in the absence of any bonding agent between the directly contacted surfaces to form a contacted joint structure; and isostatically pressing the contacted joint structure at a pressure and for a time sufficient to realize a consolidated joint 
DEPENDENT CLAIM 22:
	Regarding claim 22, Gaydos et al. teach wherein the contacted joint structure is isostatically pressed at a temperature that is less than about 1080 °C.  (Paragraphs 0058-0063, 0075, 0076; Table 3 – NONE example)
DEPENDENT CLAIM 24:
	Regarding claim 24, Gaydos et al. teach wherein the sputtering target at the joint exhibits a transverse rupture strength per ASTM B528-10, of at least 600 MPa.  (Table 3 – NONE – 111.4 ksi (768 MPa).
DEPENDENT CLAIM 27:
	Regarding claim 27, Gaydos et al. teach wherein the consolidated joint is essentially free of any joint line of greater than about 300 micrometer width.  (Same process conditions produce the same joint line – Paragraphs 0058-0063, 0075, 0076)
DEPENDENT CLAIM 28:
	Regarding claim 28, Gaydos et al. teach wherein the consolidated joint is essentially free of any joint line of greater than about 200 micrometer width.  (Same process conditions produce the same joint line – Paragraphs 0058-0063, 0075, 0076)
DEPENDENT CLAIM 30:
	Regarding claim 30, Gaydos et al. teach wherein the at least one additional alloying element is selected from titanium, chromium, niobium, tantalum, tungsten, zirconium, hafnium, vanadium, lithium, sodium, potassium, or any combination thereof.  (Paragraphs 0058-0063, 0075, 0076 – titanium)
DEPENDENT CLAIM 33:
	Regarding claim 33, Gaydos et al. teach wherein each of the first and second blocks comprises about 30 to about 70 at % molybdenum and the balance titanium, exclusive of impurities.  (Paragraph 0049)
DEPENDENT CLAIM 34:
Regarding claim 34, Gaydos et al. teach wherein the sputtering target has a sputtering surface having an area of at least about 1.5 m2.  (Paragraph 0063)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaydos et al. (U.S. PGPUB. 2007/0089984 A1) in view of Kinoshita (EP 0 535 314).
The difference not yet discussed is wherein the joint comprises at least one of a scarf joint, a lap joint, or a dovetail joint.
Regarding claim 29, Kinoshita et al. teach making large size targets by utilizing a lap joint. (Pg. 5 lines 7-11; Fig. 6, 7)
The motivation for utilizing the features of Kinoshita et al. is that it allows for producing large size targets. (Pg. 5 lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gaydos et al. by utilizing the features of Kinoshita et al. because it allows for producing large size targets.
Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaydos et al. (U.S. PGPUB. 2007/0089984 A1) in view of Oishi et al. (JP 2004-035919).
The difference between Gaydos et al. and claims 31 and 32 is that the milled edge surfaces having an average surface roughness of less than about 5.1 micrometers, less than about 3.8 micrometer is not discussed (Claim 29, 30).
Regarding claims 31, 32, Oishi et al. teach roughening two bonding surfaces to less than 100 micrometers or less. (See Abstract)
The motivation for utilizing the features of Oishi et al. is that it allows for strongly bonding. (See Abstract)
.
Claims 35, 36, 38, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaydos et al. (U.S. PGPUB. 2007/0089984 A1) in view of Kinoshita (EP 0 535 314).
INDEPENDENT CLAIM 35:
	Regarding claim 35, Gaydos et al. teach a sputtering target, comprising: a) at least two consolidated blocks, each block including an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element; and b) a joint between the at least two consolidated blocks, which joins the blocks together to define a target body, the joint being free of any microstructure due to an added bonding agent.  (Paragraphs 0058-0063, 0075, 0076; Table 3 – NONE example)
The difference not yet discussed is wherein the joint comprises at least one of a scarf joint, a lap joint, or a dovetail joint.
Regarding claim 35, Kinoshita et al. teach making large size targets by utilizing a lap joint. (Pg. 5 lines 7-11; Fig. 6, 7)
DEPENDENT CLAIM 36:
	Regarding claim 36, Kinoshita et al. teach wherein, throughout the at least two consolidated blocks there is a continuous and uniform distribution of (a) a molybdenum phase, (b) a phase of the at least one additional alloying element, and (c) a third phase comprising an alloy of molybdenum at the at least one additional alloying element.  (Paragraphs 0045, 0049)


DEPENDENT CLAIM 38:
	Regarding claim 38, Kinoshita et al. teach wherein the molybdenum phase is present in an amount greater than 30 volume percent.  (Paragraphs 0045, 0049)
DEPENDENT CLAIM 40:
	Regarding claim 40, Gaydos et al. teach wherein the at least one additional alloying element is selected from titanium, chromium, niobium, tantalum, tungsten, zirconium, hafnium, vanadium, lithium, sodium, potassium, or any combination thereof.  (Paragraphs 0058-0063, 0075, 0076 – titanium)
The motivation for utilizing the features of Kinoshita et al. is that it allows for producing large size targets. (Pg. 5 lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gaydos et al. by utilizing the features of Kinoshita et al. because it allows for producing large size targets.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,727,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Pat. No. 10,727,032 teach the limitations required by the current claims even though the scope of the claims in the current application vary.  Stated another way the pending claims appear to be .
Claims 21-28, 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,334,562. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Pat. No. 9,334,562 teach the limitations required by the current claims even though the scope of the claims in the current application vary.  Stated another way the pending claims appear to be broader in scope but the narrower claims of U.S. Pat. 9,334,562 read on the broader claim in the present application.
Claim 29 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,334,562 in view of  Kinoshita (EP 0 535 314).
Claims 1-23 of U.S. Pat. 9,334,562 is discussed above and all is as applies above.
The difference not yet discussed is wherein the joint comprises at least one of a scarf joint, a lap joint, or a dovetail joint.
Regarding claim 35, Kinoshita et al. teach making large size targets by utilizing a lap joint. (Pg. 5 lines 7-11; Fig. 6, 7)
The motivation for utilizing the features of Kinoshita et al. is that it allows for producing large size targets. (Pg. 5 lines 7-11)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claims 1-23 of U.S. Pat. 9,334,562 by utilizing the features of Kinoshita because it allows for producing large size targets.

Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,211,035 in view of Kinoshita (EP 0 535 314).
Claims 1-20 of U.S. Pat. No. 10,211,035 teach the limitation of the current claims except for the joint comprising at least one of a scarf joint, a lap joint, or a dovetail joint.
Kinoshita et al. teach making large size targets by utilizing a lap joint. (Pg. 5 lines 7-11; Fig. 6, 7)
The motivation for utilizing the features of Kinoshita et al. is that it allows for producing large size targets. (Pg. 5 lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claims 1-20 of U.S. Pat. No. 10,211,035 by utilizing the features of Kinoshita et al. because it allows for producing large size targets.
Claims 35-36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,922,808 in view of Kinoshita (EP 0 535 314).
Claims 1-10 of U.S. Pat. No. 9,922,808 teach the limitation of the current claims except for the joint comprising at least one of a scarf joint, a lap joint, or a dovetail joint.
Kinoshita et al. teach making large size targets by utilizing a lap joint. (Pg. 5 lines 7-11; Fig. 6, 7)
The motivation for utilizing the features of Kinoshita et al. is that it allows for producing large size targets. (Pg. 5 lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claims 1-10 of U.S. Pat. No. 9,922,808 by utilizing the features of Kinoshita et al. because it allows for producing large size targets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 4, 2021